
	

113 S2716 IS: Aleut Confinement and Relocation Sites Study Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2716
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a special resource study to determine the
			 suitability and feasibility of adding the sites associated with the forced
			 relocation and confinement of the Aleut people during World War II in the
			 State of Alaska as a unit of the National Park System, and for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Aleut Confinement and Relocation Sites Study Act.
		2.Aleut confinement and relocation sites study(a)DefinitionsIn this Act:(1)SecretaryThe term Secretary means the Secretary of the Interior.(2)StateThe term State means the State of Alaska.(b)StudyThe Secretary shall conduct a special resource study of the following sites to determine whether
			 any of the sites may be suitable for inclusion in the National Park
			 System:(1)The 5 World War II Aleut relocation sites at Funter Bay, Burnett Inlet, Killisnoo, Ward Lake, and
			 the Wrangell Institute in the State.(2)The following villages in the State from which the Aleut people were forcibly removed and which
			 were so depopulated and so significantly damaged by miliary activity and
			 weather that the villages effectively could not be resettled after World
			 War II:(A)Makushin, Kashega, and Biorka around Unalaska Island.(B)Attu on Attu Island.(c)ContentsIn conducting the study under subsection (b), the Secretary shall—(1)evaluate the national significance of the sites described in paragraphs (1) and (2) of subsection
			 (b);(2)determine the suitability and feasibility of designating those sites as one or more units of the
			 National Park System;(3)consider alternatives for preservation, protection, and interpretation of the land comprising those
			 sites by Federal, State, or local governments or private or nonprofit
			 organizations;(4)consult with any interested governments or organizations described in paragraph (3) or any other
			 interested individual; and(5)identify cost estimates for any Federal acquisition, development, interpretation, operation, and
			 maintenance associated with carrying out the alternatives described in
			 paragraph (3).(d)Applicable lawThe study under subsection (b) shall be conducted in accordance with section 8 of the National Park
			 System General Authorities Act
		(16 U.S.C. 1a–5).(e)ReportNot later than 3 years after the date on which funds are first made available for the study under
			 subsection (b), the Secretary shall submit to the
		Committee on Natural Resources of the House of Representatives and the
		Committee on Energy and Natural Resources of the Senate a report that describes—(1)the findings of the study; and(2)any conclusions and recommendations of the Secretary.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as are necessary.
			
